JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the memoranda of law and fact filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order filed February 5, 2001 be affirmed substantially for the reasons stated by the district court. The findings of the district court regarding appellant’s dangerousness are supported by the evidence and are not clearly erroneous, and the decision to hold appellant pending trial is therefore sustained. See United States v. Weissberger, 951 F.2d 392, 399 (D.C.Cir.1991). It is thus unnecessary to determine whether the district court’s findings regarding appellant’s risk of flight are supported by a preponderance of the *6evidence. See United States v. Simpkins, 826 F.2d 94, 97 (D.C.Cir.1987).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.